Citation Nr: 1636632	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  95-06 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than November 7, 1991, for the grant of service connection for major depression and bipolar disorder.

2.  Entitlement to an effective date earlier than March 29, 2006, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) granted him service connection for major depression and bipolar disorder, retroactively effective from December 14, 1992, and a TDIU retroactively effective from March 29, 2006.  In a January 2016 rating decision, the RO granted an even earlier effective date of November 7, 1991, for the award of service connection for major depression and bipolar disorder.  His appeal concerns whether earlier effective dates are warranted.

He had testified in support of his underlying claims for service connection for a psychiatric disorder and TDIU during a hearing at the RO in May 1995 before a local Decision Review Officer (DRO) and more recently in May 2004 before the undersigned Veterans Law Judge (VLJ) at the Board's offices in Washington, DC.  This more recent hearing is often and more commonly referred to as a Central Office (CO) hearing.

In May 2008, September 2011, and November 2013, after he had appealed the effective dates assigned to the grants, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.

As noted by the Board in November 2013, in written statements received at the Board in July 2013, the Veteran alleged entitlement to "back pay compensation for the [service-connected] disabilities not received when he was awarded his  [service-connected] disabilities."  He indicated he is requesting back pay specifically from February 25, 1985 to August 1, 2006, so from the time when his military service ended.  It is unclear whether these statements concern his earlier effective date claims that are already on appeal.  To the extent that such statements concern these claims on appeal, such will be addressed in decision.  And, if not, the Board is again referring this additional matter to the RO for appropriate action.

This appeal that is presently before the Board has been processed entirely electronically using the Veterans Benefits Management System (VBMS), to leverage information technology in order to more quickly and accurately decide these claims.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.


FINDINGS OF FACT

1.  An original claim seeking service connection for left shoulder and low back disorders, but not for a psychiatric disorder, was received in February 1985, less than one year after the Veteran was discharged from service.  

2.  Evidence obtained in connection with the February 1985 claim included complaints of nervousness, but did not include a confirmed diagnosis of a psychiatric disorder.  

3.  An informal claim for service connection for a psychiatric disorder as secondary to the service-connected lumbar spine disability was received in March 1989.  

4.  An unappealed June 1990 rating decision denied service connection for a psychiatric disorder.  

5.  An informal, unadjudicated, claim for a psychiatric disorder was not again received until November 7, 1991.  

6.  There is no intervening communication of record prior to November 7, 1991, which can be reasonably construed as either a formal or informal claim of entitlement to VA compensation benefits for a psychiatric disorder.

7.  An informal claim for an increased rating claim for the service-connected residuals of back injury, lumbosacral strain was received in March 1988; this claim indicated that such disability impacted the Veteran's employability.

8.  Prior to March 29, 2006, the Veteran's service-connected disabilities excluding the major depression and bipolar disorder were residuals of back injury, lumbosacral strain, evaluated as 40 percent disabling; impingement left shoulder, evaluated as 20 percent disabling; and scar, post operative residuals of excision of left shoulder, evaluated as zero percent or noncompensably disabling.  The Veteran did not meet the schedular criteria for the grant of a TDIU.

9.  Prior to March 29, 2006, the Veteran's service-connected disabilities excluding the major depression and bipolar disorder did not render him unemployable.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier than November 7, 1991, for the grant of service connection for the major depression and bipolar disorder.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

2.  The criteria are not met for an effective date earlier than March 29, 2006, for the grant of a TDIU.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and their representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, this notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's initial claim precedes the enactment of the Veterans Claims Assistance Act (VCAA).  Pursuant to a December 2004 Board remand with regards to the underlying claims for service connection for a psychiatric disorder as well as entitlement to a TDIU, the Veteran was notified in an August 2005 letter, sent prior to the grants in August 2007, of the type of evidence and information needed to substantiate his claims and of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  He was instructed on how to establish entitlement to service connection for a claimed disability.  In March 2006 and June 2008 letters, as specifically concerning these earlier-effective-date claims, he was told how VA determines a "downstream" disability rating and effective date once service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was notified of what evidence and/or information was already in the RO's possession, also of the additional evidence and/or information needed from him, as well of the evidence VA was responsible for getting, and advised of the information VA would assist in obtaining on his behalf.

Regarding the additional obligation to assist the Veteran with these claims, VA obtained his service treatment records (STRs), post-service medical records, U.S. Postal Service (USPS) employment records, and the reports of relevant examinations and opinions in furtherance of these claims.  He had pertinent examinations in February 1989, June 1990, March 2002, and March 2006.  The collective effect of the examinations and opinions, that is, when considering them in the aggregate, is that there was the required consideration of the relevant history, acknowledgment of pertinent complaints and pleadings, as well as explanatory rationale for all conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  The Board thus finds that VA's duty to assist with respect to obtaining a VA examination/opinion concerning these claims being adjudicated has been met.  38 C.F.R. § 3.159(c)(4).  

So, all told, there was compliance with the Board's May 2008, September 2011, and November 2013 remand instructions, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran also, as mentioned, had a CO hearing before the undersigned VLJ in May 2004.  According to 38 C.F.R. § 3.103(c)(2) (2015), it is the responsibility of the presiding hearing officer or judge to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, to this end, the undersigned identified the issues on appeal (at the time it was somewhat different to what it is now because benefits requested since have been granted).  Also during the course of the hearing this presiding VLJ engaged in a discussion of evidence that would be relevant to the appeal.  Moreover, the Veteran did not raise any new issues pertaining to these claims during the course of the hearing that have not been addressed.  See Bryant, 23 Vet. App. at 497-98.  Also, in the questioning and responses, the Veteran and even more so his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  Thus, the Board finds that the presiding judge's two-fold duty to inform him of the outstanding issues relevant and material to the claims and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id. at 496-97.

The Veteran and his representative have not alleged there were any deficiencies in the conducting of that hearing related to the presiding VLJ's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  The Veteran and his representative have not argued that any error or deficiency in the notice or assistance received concerning these claims was unduly prejudicial, meaning outcome determinative of these claims.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with these claims.  Therefore, the Board may proceed with the adjudication of these earlier-effective-date claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).
II.  Earlier Effective Date

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2015). 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  Veteran A is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

A reasonably-raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007); Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006); and Myers v. Principi, 16 Vet. App. 228, 229 (2002).  See also 38 C.F.R. § 3.160(c).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 38 U.S.C.A. § 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

Service Connection for the Major Depression and Bipolar Disorder

The Veteran's STRs include a September 1981 commission examination that revealed a normal psychiatric system; resolved character behavior disorder was noted, but no psychiatric disorder was diagnosed.  An October 1981 mental health evaluation shows that he was diagnosed with atypical personality disorder; however, no psychiatric disorder was again diagnosed.  A December 1984 compensation examination again revealed a normal psychiatric system.  Resolved character behavior disorder continued to be noted, but yet again, no psychiatric disorder was diagnosed.  He was discharged from service in February 1985.  The same month, so in February 1985, he filed a claim seeking service connection for left shoulder and low back disorders.  There is no indication in that initial application that he additionally sought or claimed entitlement to service connection for any psychiatric disorder.  A June 1985 rating decision adjudicated those initial claims; a psychiatric disorder was not addressed since not claimed.  The Veteran appealed this decision as it pertained to the initial rating assigned to his lumbar spine disability.  He was provided a VA compensation examination in August 1986.  The Veteran reported that he was "always nervous" and "on edge."  However, no psychiatric disorder was diagnosed.  In September and October 1986 statements, the Veteran reported having an "emotional state" due to his injury and "diminishing capacity of spine (physical and psychological)."  A January 1987 letter from F.P., M.D. shows that the Veteran had nervous problems with stress; however, no psychiatric disorder was diagnosed.  A June 1987 Board decision denied the Veteran's initial rating claim; no psychiatric disorder was again addressed since not claimed.  There are no post-service treatment records or examinations obtained in connection with his initial 1985 claim and appeal showing a confirmed diagnosis of any psychiatric disorder.  

The Veteran then filed an increased rating claim for his lumbar spine disability in January 1988; such was denied in an April 1988 decision.  A February 1989 VA compensation examination provided to the Veteran in connection with this increased rating claim shows that the Veteran was diagnosed with anxiety state.  No opinion relating such diagnosis to the Veteran's military service or to his service-connected lumbar spine disability was provided.  In his March 1989 Substantive Appeal, the Veteran reported having "psychological depression" as a result of his service-connected  lumbar spine disability.  Records obtain in connection with this increased rating claim include a November 1989 evaluation showing a diagnosis of rule out major depression versus adjustment disorder with depressed mood.  The Board, in January 1990, denied the Veteran's claim and noted the Veteran's contention of "psychological depression" as a result of his lumbar spine disability.

The RO considered the Board's January 1990 decision as raising a claim of service connection for a psychiatric disability.  The Veteran was provided a VA compensation examination in June 1990; the diagnosis was adjustment disorder and depressed mood.  The examiner opined that the Veteran's depression was secondary to a conglomeration of factors; two back injuries, two divorces, the fact that he had lost his ability to enjoy the things he enjoyed the most, and the fact that he lost the chance to make a career of the military because of his back injuries.  In a June 1990 rating decision, the RO denied service connection for a psychiatric disorder on the basis that it would be speculative to relate the diagnosed adjustment disorder to the Veteran's service-connected lumbar spine disability.  The RO also denied another increased rating claim for the lumbar spine disability.  The Veteran filed a timely Notice of Disagreement (NOD) in March 1991 as to this rating decision; however, he specifically reported that he was appealing the decision "regarding my claim for increased rating of lumbar sacral strain."  No discussion of the denial of service connection for a psychiatric disorder was made.  

Correspondence from the Veteran's then-attorney received on November 7, 1991, specifically raised the claim of service connection for a psychiatric disorder as a result of or proximately caused by a service-connected injury.  In a December 1992 Substantive Appeal for an increased lumbar spine rating claim, the Veteran's attorney again raised the issue of service connection for a psychiatric disorder secondary to service-connected injury.  

In the subsequent August 2007 rating decision that is at issue in this appeal, the RO granted service connection for major depression and bipolar disorder, retroactively effective from December 14, 1992, the date that a claim was received.  Subsequently, in a January 2016 rating decision, an even earlier effective date of November 7, 1991, was assigned, the date that the Veteran's attorney's correspondence seeking service connection was received.  

The Veteran contends that service connection for a psychiatric disorder should be granted back to when he was separated from service as he has had psychological impairment since his in-service lumbar spine injury.  See February 2008 NOD.

After reviewing all of the relevant evidence, the Board concludes that an earlier effective date is not warranted.  

Initially, to the extent that the August 1986 examination as well as January 1987 letter from Dr. F.P. raised claims for service connection for a psychiatric disorder in that the Veteran reported that he was "always nervous" and "on edge," and was diagnosed as having nervous problems with stress, the Board finds that the Veteran does not have pending unadjudicated claims for a psychiatric disorder.  In the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document merely providing medical information in and of itself is not an informal claim for VA benefits.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007).  The Veteran did not submit any argument contending that service connection was warranted for a psychiatric disorder.  See also Lalonde v. West, 12 Vet. App. 377 (1999) (the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA).  

The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of Title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy the requirement of filing a claim for a particular disability by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim).

The United Stated Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. §§ 3.155, 3.157.  Rather, according to the Federal Circuit Court, "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  MacPhee at 1327 (bold type added for emphasis); see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established"); 38 C.F.R. § 3.155(a) ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim.  Such informal claim must identify the benefit sought.").

But in this particular case at hand, the Veteran had not established his entitlement to service connection for a psychiatric disorder when seen and evaluated on that earlier occasion, years ago, for any mental-related impairment that may have then existed.  And, to reiterate, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. at 32, 35 (1998); Talbert v. Brown, 7 Vet. App. at 352, 356-57 (1995).  

Furthermore, as already alluded to, a June 1990 rating decision denied service connection for a psychiatric disorder.  Consequently, even if the Veteran did have a pending unadjudicated claim, it was terminated with the final adjudication of his claim in June 1990.  See, e.g., Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008) (The pending status of a claim is terminated with a later final adjudication of an identical claim.).  Since that unappealed June 1990 rating decision specifically denied service connection for a psychiatric disorder, any unadjudicated prior claims were consequently terminated.  

The evidence does not show, nor does the Veteran contend, that he appealed the denial of service connection for a psychiatric disorder in the June 1990 rating decision.  Although he filed an NOD in response to that decision, he specifically only appealed the denial of his lumbar spine increased rating claim.  There is no indication in his March 1991 NOD that he intended to appeal the denial of service connection for a psychiatric disorder.  As he did not appeal that decision, it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).  

In reaching the conclusion that the June 1990 decision is final and binding, the Board has considered the holding in Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, though, no additional material evidence pertinent to the issue of entitlement to service connection for a psychiatric disorder was received within the relevant time period of the 1990 decision.  That June 1990 rating decision is thus a final and binding determination.

For these reasons and bases, the Board has concluded that any unadjudicated claims prior to the 1991 claim were adjudicated in the final, unappealed June 1990 rating decision.  Moreover, following the June 1990 denial, no informal claim or evidence that could be perceived as an informal claim for benefits owing to a psychiatric disorder was received until November 7, 1991.  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  Therefore, the earliest possible effective date assignable in this circumstance is November 7, 1991.  

While the Board recognizes the Veteran's personal belief that the effective date for the grant of service connection for major depression and bipolar disorder should be earlier than November 7, 1991, the governing legal authority is clear and specific, and VA is bound by it.  As the preponderance of the evidence is against his claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than November 7, 1991, for the grant of service connection for major depression and bipolar disorder is denied.  See 38 U.S.C.A §5107 (West 2014); 38 C.F.R. § 3.102.

Award of a TDIU

In an August 2007 rating decision, the RO granted the Veteran a TDIU with an effective date of March 29, 2006, the date that, at that time, he first met the schedular criteria.  The schedular requirements for TDIU require that if there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  
In a September 2011 decision, the Board granted the Veteran a 100 percent disability rating for his psychiatric disorder dating back to the award of service connection.  As discussed by the Board at that time, on June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

The Court subsequently has held, however, that the award of a 100 percent disability rating does not render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant SMC under 38 U.S.C.A. § 1114 (s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229-04 (March 10, 2010).  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  Under those circumstances, there was no "duplicate counting of disabilities."  See id.  

The Veteran already was deemed entitled to SMC from December 14, 1992, to August 1, 1996, under 38 U.S.C.A. § 1114, subsection (s) and 38 C.F.R. § 3.350(i), on account of the psychiatric disorder, a single disability upon which a TDIU rating was based and additional service-connected disabilities (namely, his left shoulder and low back disorders) independently ratable at 60 percent or more during that intervening period.

Also, the Veteran was also deemed entitled to SMC from June 15, 2006, to August 1, 2006, under 38 U.S.C.A. § 1114, subsection (s) and 38 C.F.R. § 3.350(i), on account of the impingement of his left shoulder - his minor shoulder, rated as 100-percent disabling (under 38 C.F.R. § 4.30) and additional service-connected disabilities (namely, his psychiatric and low back disorders) independently ratable at 60 percent or more during that intervening period.

Furthermore, the Veteran was again deemed entitled to SMC from July 23, 2013, to August 19, 2015, under 38 U.S.C.A. § 1114, subsection (s) and 38 C.F.R. § 3.350(i), on account of the psychiatric disorder, a single disability upon which a TDIU rating was based and additional service-connected disabilities (namely, his left shoulder, migraine headache, and low back disorders) independently ratable at 60 percent or more during that intervening period.

In light of the above, as the Veteran is in receipt of a schedular 100 percent rating from November 7, 1991, for his service-connected psychiatric disability, he may receive an earlier effective date for the award of a TDIU if his other service-connected disabilities (not including the major depression and bipolar disorder) rendered him unemployable.  

Prior to March 29, 2006, the Veteran's service-connected disabilities excluding the major depression and bipolar disorder were residuals of back injury, lumbosacral strain, evaluated as 40 percent disabling; impingement of left shoulder, evaluated as 20 percent disabling; and scar, post operative residuals of excision of left shoulder, evaluated as zero percent or noncompensably disabling.  The combined disability rating of those disabilities alone was 50 percent disabling.  Consequently, without considering the Veteran's psychiatric disability, he did not meet the schedular requirements for a TDIU prior to March 29, 2006.  

However, it is also the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19. 

In a January 1988 increased rating claim for his lumbar spine disability, the Veteran reported that his disability hampered his ability to work and that he was a physical education instructor.  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Also, in Mayhue v. Shinseki, 24 Vet. App. 273, 281 (2011), the Court held that a request for entitlement to a TDIU is part of an initial application for benefits, and the Board is required to consider evidence of unemployability as far back as the date of the underlying initial claim.  Consequently, the Board concludes that the Veteran's January 1988 increased rating claim also encompassed a claim for a TDIU.  

Employment records from the USPS show that he was initially hired in November 1985.  The Veteran was injured at work in 1986 and temporarily stopped working for the USPS. 

The Veteran was provided a VA compensation examination for his lumbar spine disability in February 1989.  He reported that even though he was working as a substitute teacher, he could not work every day and on some days his back was quite disabling.  

A January 1990 record from S.M., M.D., the Veteran's provider for his lumbar spine disability, shows that the Veteran could "definitely work, but with restrictions as previously indicated."  He opined that the Veteran should be on a limited work schedule as a result of permanent neurological impairment.

A March 1990 letter from the Veteran's treating psychiatric provider, P.S., M.D., shows that the Veteran's mental condition had worsened due to increased pain and frustrations in doing his job at the Postal Service.  He recommended a medical leave of absence for at least three months.

A June 1990 VA psychiatric compensation examination reveals that because of the Veteran's depression, he was totally disabled from performing in any gainful employment.   

A September 1990 letter from Dr. S.M. shows that it was his opinion that the Veteran could work on a regular schedule, five days a week.  In a June 1991 letter. Dr. S.M. opined that the Veteran was able to perform less strenuous activity and work full-time on a regular work schedule.  

In a May 1992 VA 8940, "Veteran's Application for Increased Compensation Based on Unemployability," the Veteran reported that he last worked from May 1989 to July 1991 at the Post Office.  He reported that his lumbar spine disability prevented him for securing or following any substantially gainful occupation.  A review of the Veteran's employment records does not indicate that such employment was marginal.  

A July 1994 rating decision denied the Veteran's claim of entitlement to a TDIU on the basis that he was not unemployable due to service-connected disabilities and did not meet the schedular requirements.  

At the May 1995 DRO hearing, the Veteran testified that he performed most of his duties at the Post Office adequately.  May 1995 Hearing Transcript (H.T.) at 21.  He testified being injured at work in April 1986 and that he returned in 1989 under work restrictions.  Id. at 22.  He testified that he was put out of work in 1991.  Id. at 23.

A May 2001 VA compensation examination for the Veteran's lumbar spine shows that he had mild to moderate impairment of function in stressful use of the lower back.  

At a March 2002 VA compensation examination, with regards to the Veteran's psychiatric disability, the examiner opined that the Veteran appeared unlikely to soon be employable.  The examiner noted that the Veteran was incapable of functioning in any work setting at the present time and it did not appear that improvement was taking place.  

The Veteran testified at his May 2004 hearing that he had difficulty with his back while working at the Post Office.  May 2004 Hearing Transcript (T.) at 10.  He testified that his psychological conditions affected his work in "every way."  Id. at 20.  The Veteran's testimony indicates that he stopped working at the Post Office both because of his back and his psychiatric problems.  Id. at 21.  

The Veteran was provided a VA compensation examination for his lumbar spine and left shoulder in March 2006.  The examiner opined that the Veteran appeared to be quite incapacitated by pain with severe limitation in range of motion above the shoulder and especially lower lumbosacral spine.  The examiner opined that they doubted that the Veteran would ever be able to gainfully obtain meaningful employment based upon that.  

In the August 2007 rating decision on appeal, the RO granted an increased rating of 40 percent for the lumbar spine disability, effective from March 30, 2006, (later granted back to July 14, 1989) and also granted service connection for the left shoulder disability, with a zero percent or noncompensable rating from December 15, 1994, and a 20 percent rating from March 30, 2006 (later granted back to August 1, 1996).  The RO also granted service connection for the Veteran's major depression and bipolar disorder.  The rating decision shows that the award of a TDIU was predicated on the Veteran's combined service-connected disabilities, including the major depression and bipolar disorder.  

After reviewing all of the relevant evidence, the Board concludes that an effective date earlier than March 29, 2006, is not warranted.  While the Veteran's attorney's November 1991 correspondence reflects a claim for a TDIU and his VA 8940 was received in 1992, as discussed above, the Board has concluded that the Veteran's initial claim for entitlement to a TDIU was raised as per Rice in his January 1988 increased rating claim.  The effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (emphasis added).  In this case, March 29, 2006, is the later date.  38 C.F.R. § 3.400(o)(1).  

A review of the evidence does not show that the Veteran's service-connected lumbar spine, left shoulder, and scar disabilities, without considering his major depression and bipolar disorder, rendered him unemployable prior to March 29, 2006.  No medical professional provided any opinion that the Veteran was unemployable prior to March 29, 2006, as a result of his service-connected disabilities excluding the major depression and bipolar disorder.  Prior to such date, the Veteran's only service-connected disabilities excluding his psychiatric disability were his lumbar spine, left shoulder, and scar disabilities.  The earliest evidence showing that the Veteran's lumbar spine and left shoulder disabilities rendered him unemployable is the March 2006 VA compensation examination.  In this case, the March 1990 letter from Dr. P.S. as well as the June 1990 and March 2002 VA psychiatric compensation examinations show that the Veteran's psychiatric disorder impaired his employability.  The fact that the Veteran's major depression and bipolar disorder is rated as 100 percent disabling is indicative of the fact that this disability renders him unemployable as such contemplates total occupational impairment.  As already discussed above, in light of the 100 percent rating for the Veteran's psychiatric disability, under Bradley, a TDIU can only be granted if such is based on the disabilities apart from the disability rated as 100 percent disabling.  To consider the Veteran's major depression and bipolar disorder in determining whether the Veteran's service-connected disabilities rendered him unemployable would result in the "duplicate counting of disabilities."  See Bradley¸ 22 Vet. App. at 293.  

In this case, the evidence of record does not show that the Veteran's lumbar spine, left shoulder, and scar disabilities rendered him unemployable prior to March 29, 2006.  With regards to the Veteran's back, his physician, Dr. S.M., provided letters in 1990 and 1991 revealing that the Veteran was indeed employable, albeit with restrictions.  Such opinions from Dr. S.M. do not indicate that the Veteran's lumbar spine disability rendered him incapable of performing the physical and mental acts required by employment.  The Veteran's testimony at the May 1995 DRO hearing shows that he was able to perform most of his duties at the Post Office adequately.  Also, his May 2004 hearing testimony shows that he stopped work because of both his back and psychiatric problems.  As the evidence shows that the Veteran's psychiatric disability, as opposed to his lumbar spine, left shoulder, and scar disabilities alone, that rendered him unemployable prior to March 29, 2006, an earlier effective date for the award of a TDIU is not warranted.

For these reasons and bases, the Board has concluded that, prior to March 29, 2006, the Veteran did not meet the criteria for a schedular TDIU and the medical evidence does not indicate that the Veteran was unemployable due only to his service-connected lumbar spine, left shoulder, and scar disabilities.  Therefore, the earliest possible effective date assignable in this circumstance is March 29, 2006.  

While the Board recognizes the Veteran's personal belief that the effective date for the grant of a TDIU should be earlier than March 29, 2006, the governing legal authority is clear and specific, and VA is bound by it.  As the preponderance of the evidence is against his claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than March 29, 2006, for the grant of a TDIU is denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date earlier than November 7, 1991, for the grant of service connection for major depression and bipolar disorder is denied.

Entitlement to an effective date earlier than March 29, 2006, for the grant of a TDIU is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


